Disney, J., dissenting: The question and the conclusion here is, as indicated by the majority opinion, the same as discussed in Norman Taurog, 11 T. C. 1016. It is, therefore, unnecessary, in dissenting from the majority view here, to do more than refer to the dissenting opinion there filed, also to refer to dissent, on the same point, in Edward B. McLean, 11T. C. 543. In my opinion, adherence to views expressed in Herbert Jones, 1 T. C. 1207, prior to Merrill v. Fahs, 324 U. S. 308, and Commissioner v. Wemyss, 324 U. S. 303, and in cases following the Jones case, is wholly unwarranted since the promulgation of the views of the Supreme Court. I respectfully dissent.